 1   Michael Friedland (SBN 157,217)
     michael.friedland@knobbe.com
 2   Thomas P. Krzeminski (SBN 213,714)
     2tpk@knobbe.com
 3   KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, 14th Floor
 4   Irvine, California 92614
     Phone: (949) 760-0404
 5   Facsimile: (949) 760-9502
 6   Attorneys for Plaintiff,
     HIGHMARK DIGITAL, INC.
 7
     Martin N. Jensen (SBN 232,231)
 8   mjensen@porterscott.com
     Cruz Rocha (SBN 279,293)
 9   crocha@porterscott.com
     PORTER SCOTT
10   A PROFESSIONAL CORPORATION
     350 University Avenue, Suite 200
11   Sacramento, California 95825
     Phone: (916) 929-1481
12   Facsimile: (916) 927-3706
13   Attorneys for Defendants,
     CASABLANCA DESIGN CENTERS, INC., FOUR SEASONS
14   WINDOWS, INC., INTERIOR DOOR & CLOSET COMPANY,
     ONE DAY DOORS AND CLOSETS, INC. AND DAVID WINTER
15
                  IN THE UNITED STATES DISTRICT COURT
16              FOR THE CENTRAL DISTRICT OF CALIFORNIA
17                         WESTERN DIVISION
18   HIGHMARK DIGITAL, INC., a            )   CASE NO. 2:18-cv-06105-SJO (ASx)
     California corporation,              )
19                                        )
                 Plaintiff,               )
                                          )   PROTECTIVE ORDER
20
           v.                             )
21                                        )
     CASABLANCA DESIGN                    )
22   CENTERS, INC., a California          )
     corporation; FOUR SEASONS            )
23   WINDOWS, INC., a California          )
     corporation; INTERIOR DOOR &         )   Judge S. James Otero
24   CLOSET COMPANY, an                   )   Magistrate Judge Alka Sagar
     unincorporated California company;   )
25   ONE DAY DOORS AND                    )
     CLOSETS, INC., a California          )
26   corporation; and DAVID WINTER,       )
     an individual,                       )
27                                        )
                 Defendants.              )
28
 1   1.    A.     PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
 6   to enter the following Stipulated Protective Order. The parties acknowledge that
 7   this Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use
 9   extends only to the limited information or items that are entitled to confidential
10   treatment under the applicable legal principles. The parties further acknowledge,
11   as set forth in Section 12.3, below, that this Stipulated Protective Order does not
12   entitle them to file confidential information under seal; Civil Local Rule 79-5 sets
13   forth the procedures that must be followed and the standards that will be applied
14   when a party seeks permission from the court to file material under seal.
15         B.     GOOD CAUSE STATEMENT
16         This action is likely to involve trade secrets, customer and pricing lists and
17   other valuable research, development, commercial, financial, technical and/or
18   proprietary information for which special protection from public disclosure and
19   from use for any purpose other than prosecution of this action is warranted. Such
20   confidential and proprietary materials and information consist of, among other
21   things, confidential business or financial information, information regarding
22   confidential business practices, or other confidential research, development, or
23   commercial information (including information implicating privacy rights of
24   third parties), information otherwise generally unavailable to the public, or which
25   may be privileged or otherwise protected from disclosure under state or federal
26   statutes, court rules, case decisions, or common law. Accordingly, to expedite
27   the flow of information, to facilitate the prompt resolution of disputes over
28   confidentiality of discovery materials, to adequately protect information the
                                            -1-
 1   parties are entitled to keep confidential, to ensure that the parties are permitted
 2   reasonable necessary uses of such material in preparation for and in the conduct
 3   of trial, to address their handling at the end of the litigation, and serve the ends of
 4   justice, a protective order for such information is justified in this matter. It is the
 5   intent of the parties that information will not be designated as confidential for
 6   tactical reasons and that nothing be so designated without a good faith belief that
 7   it has been maintained in a confidential, non-public manner, and there is good
 8   cause why it should not be part of the public record of this case.
 9   2.     DEFINITIONS
10          2.1     Action: this pending federal law suit, Case No. 2:18-cv-06105-SJO-
11   AS.
12          2.2     Challenging Party: a Party or Non-Party that challenges the
13   designation of information or items under this Order.
14          2.3     “CONFIDENTIAL” Information or Items: information (regardless
15   of how it is generated, stored or maintained) or tangible things that qualify for
16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
17   the Good Cause Statement.
18          2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
19   their support staff).
20          2.5     Designating Party: a Party or Non-Party that designates information
21   or items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL.”
23          2.6     Disclosure or Discovery Material: all items or information,
24   regardless of the medium or manner in which it is generated, stored, or
25   maintained (including, among other things, testimony, transcripts, and tangible
26   things), that are produced or generated in disclosures or responses to discovery in
27   this matter.
28          2.7     Expert: a person with specialized knowledge or experience in a
                                             -2-
 1   matter pertinent to the litigation who has been retained by a Party or its counsel
 2   to serve as an expert witness or as a consultant in this Action.
 3         2.8    House Counsel: attorneys who are employees of a party to this
 4   Action. House Counsel does not include Outside Counsel of Record or any other
 5   outside counsel.
 6         2.9    Non-Party: any natural person, partnership, corporation, association,
 7   or other legal entity not named as a Party to this action.
 8         2.10 Outside Counsel of Record: attorneys who are not employees of a
 9   party to this Action but are retained to represent or advise a party to this Action
10   and have appeared in this Action on behalf of that party or are affiliated with a
11   law firm which has appeared on behalf of that party, and includes support staff.
12         2.11 Party: any party to this Action, including all of its officers, directors,
13   employees, consultants, retained experts, and Outside Counsel of Record (and
14   their support staffs).
15         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
16   Discovery Material in this Action.
17         2.13 Professional Vendors: persons or entities that provide litigation
18   support services (e.g., photocopying, videotaping, translating, preparing exhibits
19   or demonstrations, and organizing, storing, or retrieving data in any form or
20   medium) and their employees and subcontractors.
21         2.14 Protected Material: any Disclosure or Discovery Material that is
22   designated as “CONFIDENTIAL.”
23         2.15 Receiving Party: a Party that receives Disclosure or Discovery
24   Material from a Producing Party.
25   3.    SCOPE
26         The protections conferred by this Stipulation and Order cover not only
27   Protected Material (as defined above), but also (1) any information copied or
28   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                             -3-
 1   compilations of Protected Material; and (3) any testimony, conversations, or
 2   presentations by Parties or their Counsel that might reveal Protected Material.
 3         Any use of Protected Material at trial shall be governed by the orders of the
 4   trial judge. This Order does not govern the use of Protected Material at trial.
 5   4.    DURATION
 6         Even after final disposition of this litigation, the confidentiality obligations
 7   imposed by this Order shall remain in effect until a Designating Party agrees
 8   otherwise in writing or a court order otherwise directs. Final disposition shall be
 9   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
10   with or without prejudice; and (2) final judgment herein after the completion and
11   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
12   including the time limits for filing any motions or applications for extension of
13   time pursuant to applicable law.
14   5.    DESIGNATING PROTECTED MATERIAL
15         5.1     Exercise of Restraint and Care in Designating Material for
16   Protection. Each Party or Non-Party that designates information or items for
17   protection under this Order must take care to limit any such designation to
18   specific material that qualifies under the appropriate standards. The Designating
19   Party must designate for protection only those parts of material, documents,
20   items, or oral or written communications that qualify so that other portions of the
21   material, documents, items, or communications for which protection is not
22   warranted are not swept unjustifiably within the ambit of this Order.
23         Mass,    indiscriminate,     or   routinized   designations   are   prohibited.
24   Designations that are shown to be clearly unjustified or that have been made for
25   an improper purpose (e.g., to unnecessarily encumber the case development
26   process or to impose unnecessary expenses and burdens on other parties) may
27   expose the Designating Party to sanctions.
28         If it comes to a Designating Party’s attention that information or items that
                                              -4-
 1   it designated for protection do not qualify for protection, that Designating Party
 2   must promptly notify all other Parties that it is withdrawing the inapplicable
 3   designation.
 4         5.2      Manner and Timing of Designations. Except as otherwise provided
 5   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 6   stipulated or ordered, Disclosure or Discovery Material that qualifies for
 7   protection under this Order must be clearly so designated before the material is
 8   disclosed or produced.
 9         Designation in conformity with this Order requires:
10         (a) for information in documentary form (e.g., paper or electronic
11         documents, but excluding transcripts of depositions or other pretrial or trial
12         proceedings), that the Producing Party affix at a minimum, the legend
13         “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
14         page that contains protected material. If only a portion or portions of the
15         material on a page qualifies for protection, the Producing Party also must
16         clearly identify the protected portion(s) (e.g., by making appropriate
17         markings in the margins).
18         A Party or Non-Party that makes original documents available for
19   inspection need not designate them for protection until after the inspecting Party
20   has indicated which documents it would like copied and produced. During the
21   inspection and before the designation, all of the material made available for
22   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
23   identified the documents it wants copied and produced, the Producing Party must
24   determine which documents, or portions thereof, qualify for protection under this
25   Order. Then, before producing the specified documents, the Producing Party
26   must affix the “CONFIDENTIAL legend” to each page that contains Protected
27   Material. If only a portion or portions of the material on a page qualifies for
28   protection, the Producing Party also must clearly identify the protected portion(s)
                                            -5-
 1   (e.g., by making appropriate markings in the margins).
 2         (b)    for testimony given in depositions that the Designating Party
 3   identify the Disclosure or Discovery Material on the record, before the close of
 4   the deposition all protected testimony.
 5         (c)    for information produced in some form other than documentary and
 6   for any other tangible items, that the Producing Party affix in a prominent place
 7   on the exterior of the container or containers in which the information is stored
 8   the legend “CONFIDENTIAL.” If only a portion or portions of the information
 9   warrants protection, the Producing Party, to the extent practicable, shall identify
10   the protected portion(s).
11         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
12   failure to designate qualified information or items does not, standing alone, waive
13   the Designating Party’s right to secure protection under this Order for such
14   material. Upon timely correction of a designation, the Receiving Party must make
15   reasonable efforts to assure that the material is treated in accordance with the
16   provisions of this Order.
17   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
18         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
19   designation of confidentiality at any time that is consistent with the Court’s
20   Scheduling Order.
21         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
22   resolution process under Local Rule 37.1 et seq.
23         6.3    The burden of persuasion in any such challenge proceeding shall be
24   on the Designating Party. Frivolous challenges, and those made for an improper
25   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
26   parties) may expose the Challenging Party to sanctions. Unless the Designating
27   Party has waived or withdrawn the confidentiality designation, all parties shall
28   continue to afford the material in question the level of protection to which it is
                                               -6-
 1   entitled under the Producing Party’s designation until the Court rules on the
 2   challenge.
 3   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 4         7.1    Basic Principles. A Receiving Party may use Protected Material that
 5   is disclosed or produced by another Party or by a Non-Party in connection with
 6   this Action only for prosecuting, defending, or attempting to settle this Action.
 7   Such Protected Material may be disclosed only to the categories of persons and
 8   under the conditions described in this Order. When the Action has been
 9   terminated, a Receiving Party must comply with the provisions of section 13
10   below (FINAL DISPOSITION).
11         Protected Material must be stored and maintained by a Receiving Party at a
12   location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
15   otherwise ordered by the court or permitted in writing by the Designating Party, a
16   Receiving    Party   may     disclose   any     information   or   item   designated
17   “CONFIDENTIAL” only to:
18         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
19   well as employees of said Outside Counsel of Record to whom it is reasonably
20   necessary to disclose the information for this Action;
21         (b)    the officers, directors, and employees (including House Counsel) of
22   the Receiving Party to whom disclosure is reasonably necessary for this Action;
23         (c)    Experts (as defined in this Order) of the Receiving Party to whom
24   disclosure is reasonably necessary for this Action and who have signed the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26         (d)    the court and its personnel;
27         (e)    court reporters and their staff;
28         (f)    professional jury or trial consultants, mock jurors, and Professional
                                             -7-
 1   Vendors to whom disclosure is reasonably necessary for this Action and who
 2   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3         (g)    the author or recipient of a document containing the information or a
 4   custodian or other person who otherwise possessed or knew the information;
 5         (h)    during their depositions, witnesses, and attorneys for witnesses, in
 6   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 7   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
 8   they will not be permitted to keep any confidential information unless they sign
 9   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
10   otherwise agreed by the Designating Party or ordered by the court. Pages of
11   transcribed deposition testimony or exhibits to depositions that reveal Protected
12   Material may be separately bound by the court reporter and may not be disclosed
13   to anyone except as permitted under this Stipulated Protective Order; and
14         (i)    any mediator or settlement officer, and their supporting personnel,
15   mutually agreed upon by any of the parties engaged in settlement discussions.
16   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
17         PRODUCED IN OTHER LITIGATION
18         If a Party is served with a subpoena or a court order issued in other
19   litigation that compels disclosure of any information or items designated in this
20   Action as “CONFIDENTIAL,” that Party must:
21         (a)    promptly notify in writing the Designating Party. Such notification
22   shall include a copy of the subpoena or court order;
23         (b)    promptly notify in writing the party who caused the subpoena or
24   order to issue in the other litigation that some or all of the material covered by the
25   subpoena or order is subject to this Protective Order. Such notification shall
26   include a copy of this Stipulated Protective Order; and
27         (c)    cooperate with respect to all reasonable procedures sought to be
28   pursued by the Designating Party whose Protected Material may be affected.
                                             -8-
 1         If the Designating Party timely seeks a protective order, the Party served
 2   with the subpoena or court order shall not produce any information designated in
 3   this action as “CONFIDENTIAL” before a determination by the court from
 4   which the subpoena or order issued, unless the Party has obtained the
 5   Designating Party’s permission. The Designating Party shall bear the burden and
 6   expense of seeking protection in that court of its confidential material and
 7   nothing in these provisions should be construed as authorizing or encouraging a
 8   Receiving Party in this Action to disobey a lawful directive from another court.
 9   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
10         PRODUCED IN THIS LITIGATION
11         (a)    The terms of this Order are applicable to information produced by a
12   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
13   information produced by Non-Parties in connection with this litigation is
14   protected by the remedies and relief provided by this Order. Nothing in these
15   provisions should be construed as prohibiting a Non-Party from seeking
16   additional protections.
17         (b)    In the event that a Party is required, by a valid discovery request, to
18   produce a Non-Party’s confidential information in its possession, and the Party is
19   subject to an agreement with the Non-Party not to produce the Non-Party’s
20   confidential information, then the Party shall:
21         (1)    promptly notify in writing the Requesting Party and the Non-Party
22         that some or all of the information requested is subject to a confidentiality
23         agreement with a Non-Party;
24         (2)    promptly provide the Non-Party with a copy of the Stipulated
25         Protective Order in this Action, the relevant discovery request(s), and a
26         reasonably specific description of the information requested; and
27         (3)    make the information requested available for inspection by the Non-
28         Party, if requested.
                                            -9-
 1         (c)    If the Non-Party fails to seek a protective order from this court
 2   within 14 days of receiving the notice and accompanying information, the
 3   Receiving Party may produce the Non-Party’s confidential information
 4   responsive to the discovery request. If the Non-Party timely seeks a protective
 5   order, the Receiving Party shall not produce any information in its possession or
 6   control that is subject to the confidentiality agreement with the Non-Party before
 7   a determination by the court. Absent a court order to the contrary, the Non-Party
 8   shall bear the burden and expense of seeking protection in this court of its
 9   Protected Material.
10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11         If a Receiving Party learns that, by inadvertence or otherwise, it has
12   disclosed Protected Material to any person or in any circumstance not authorized
13   under this Stipulated Protective Order, the Receiving Party must immediately (a)
14   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
15   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
16   inform the person or persons to whom unauthorized disclosures were made of all
17   the terms of this Order, and (d) request such person or persons to execute the
18   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
19   Exhibit A.
20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
21         OTHERWISE PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other
24   protection, the obligations of the Receiving Parties are those set forth in Federal
25   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
26   whatever procedure may be established in an e-discovery order that provides for
27   production without prior privilege review. Pursuant to Federal Rule of Evidence
28   502(d) and (e), insofar as the parties reach an agreement on the effect of
                                            -10-
 1   disclosure of a communication or information covered by the attorney-client
 2   privilege or work product protection, the parties may incorporate their agreement
 3   in the stipulated protective order submitted to the court.
 4   12.   MISCELLANEOUS
 5         12.1 Right to Further Relief. Nothing in this Order abridges the right of
 6   any person to seek its modification by the Court in the future.
 7         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 8   Protective Order no Party waives any right it otherwise would have to object to
 9   disclosing or producing any information or item on any ground not addressed in
10   this Stipulated Protective Order. Similarly, no Party waives any right to object on
11   any ground to use in evidence of any of the material covered by this Protective
12   Order.
13         12.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Civil Local Rule 79-5. Protected Material
15   may only be filed under seal pursuant to a court order authorizing the sealing of
16   the specific Protected Material at issue. If a Party's request to file Protected
17   Material under seal is denied by the court, then the Receiving Party may file the
18   information in the public record unless otherwise instructed by the court.
19   13.   FINAL DISPOSITION
20         After the final disposition of this Action, as defined in paragraph 4, within
21   60 days of a written request by the Designating Party, each Receiving Party must
22   return all Protected Material to the Producing Party or destroy such material. As
23   used in this subdivision, “all Protected Material” includes all copies, abstracts,
24   compilations, summaries, and any other format reproducing or capturing any of
25   the Protected Material. Whether the Protected Material is returned or destroyed,
26   the Receiving Party must submit a written certification to the Producing Party
27   (and, if not the same person or entity, to the Designating Party) by the 60 day
28   deadline that (1) identifies (by category, where appropriate) all the Protected
                                             -11-
 1   Material that was returned or destroyed and (2)affirms that the Receiving Party
 2   has not retained any copies, abstracts, compilations, summaries or any other
 3   format reproducing or capturing any of the Protected Material. Notwithstanding
 4   this provision, Counsel are entitled to retain an archival copy of all pleadings,
 5   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 6   correspondence, deposition and trial exhibits, expert reports, attorney work
 7   product, and consultant and expert work product, even if such materials contain
 8   Protected Material. Any such archival copies that contain or constitute Protected
 9   Material remain subject to this Protective Order as set forth in Section 4
10   (DURATION).
11   14.   Any violation of this Order may be punished by any and all appropriate
12   measures including, without limitation, contempt proceedings and/or monetary
13   sanctions.
14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     DATED: December 14, 2018
15
     Thomas P. Krzeminski
16   Michael K. Friedland
     Thomas P. Krzeminski
17   KNOBBE, MARTENS, OLSON & BEAR LLP
     Attorneys for Plaintiff,
18   HIGHMARK DIGITAL, INC.
19   DATED: December 14, 2018
20   Martin Jensen
     Martin Jensen
21   Cruz Rocha
     PORTER SCOTT, A PROFESSIONAL CORPORATION
22   Attorneys for Defendants,
     CASABLANCA DESIGN CENTERS, INC.,
23   FOUR SEASONS WINDOWS, INC., INTERIOR
     DOOR & CLOSET COMPANY, ONE DAY
24   DOORS AND CLOSETS, INC. AND DAVID WINTER
25
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
26   DATED:      December 19, 2018
27               /s/
     Honorable Alka Sagar
28   United States Magistrate Judge
                                           -12-
 1                             FILER’S ATTESTATION
 2         Pursuant to Local Rule 5-4.3.4 regarding signatures, I hereby attest that
 3   concurrence in the filing of this document has been obtained from all signatories
 4   above.
 5   Dated: December 14, 2018       By:     /s/ Thomas P. Krzeminski
 6                                          Thomas P. Krzeminski

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -13-
 1                                      EXHIBIT A
 2          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I,   _____________________________            [print   or   type   full   name],   of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of
 7   California on [date] in the case of HighMark Digital, Inc. vs. Casablanca Design
 8   Centers, Inc., Four Seasons Windows, Inc., Interior Door & Closet Company,
 9   One Day Doors and Closets, Inc. and David Winter, Case No. 2:18-cv-06105-
10   SJO (ASx). I agree to comply with and to be bound by all the terms of this
11   Stipulated Protective Order and I understand and acknowledge that failure to so
12   comply could expose me to sanctions and punishment in the nature of contempt. I
13   solemnly promise that I will not disclose in any manner any information or item
14   that is subject to this Stipulated Protective Order to any person or entity except in
15   strict compliance with the provisions of this Order. I further agree to submit to
16   the jurisdiction of the United States District Court for the Central District of
17   California for the purpose of enforcing the terms of this Stipulated Protective
18   Order, even if such enforcement proceedings occur after termination of this
19   action. I hereby appoint __________________________ [print or type full name]
20   of _______________________________________ [print or type full address and
21   telephone number] as my California agent for service of process in connection
22   with this action or any proceedings related to enforcement of this Stipulated
23   Protective Order.
24

25   Date: ______________________________________
26   City and State where sworn and signed: ________________________________
27   Printed name: _______________________________
28   Signature: __________________________________
                                            -14-
